DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed applications (Provisional applications No. 62/699,044 Filed on July 17, 2018 and 62/715,380 Filed on August 7, 2018) are acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on the following dates 8/21/2019, 9/11/2019, 10/16/2019, 12/9/2019, 7/3/2020, and 9/11/2020 have been considered by the examiner. 

Claim Objections
Claim 2, line 2 and claim 17, line 8 objected to because of the following informalities:  ".  Appropriate correction is required.

20, line 7 objected to because of the following informalities: “proceeding to a zero pass samples step” should read “proceeding to a zero past samples step”. Appropriate correction is required.

In line 6 of claim 1, line 6 of claim 17, and lines 4-5 of claim 18, “said program” should read “said STT program”. Appropriate correction is required.

In line 6 of claim 1, line 6 of claim 17, and lines 4-5 of claim 18, “said program” should read “said STT program”. Appropriate correction is required.

In line 1 of claim 5, “according to claim 7” should read “according to claim 2”. Appropriate correction is required.

In line 1 of each of claims 2-10, “the avionics system” should read “the STT avionics transcription system”. Appropriate correction is required.

In line 1 of claim 13, “according to claim 16” should read “according to claim 12”. Appropriate correction is required.

In line 1 of claims 14, 15 and 16, “The speech-to-text avionics system” should read “The STT avionics transcription system”. Appropriate correction is required. 

said radio” should read “said onboard radio”. Appropriate correction is required.

In lines 4-5 of claim 16, “said avionics system” should read “said STT avionics transcription system”. Appropriate correction is required.

In line 33 of claim 17, “inference-neural network ‘acoustic model’” should read “the inference-neural network ‘acoustic model’”. Appropriate correction is required.

In line 1 of claim 19, “The method” should read “The wireless communication method”. Appropriate correction is required.

In line 1 of claim 19, “The method according to claim 19,” should read “The method according to claim 18”. Appropriate correction is required.

In line 1 of claim 20, “The method” should read “The wireless communication method”. Appropriate correction is required.

In line 6 of claim 20, “ratio filter to set audio signals;” should read “ratio filter to said audio signals. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 4, and 7 of claim 1 and line 7 of claim 2, line 2 of claim 7, line 4, 7, and 13 of claim 17, and line 2 of claim 18 “said communications” lacks antecedent basis. For the purposes of this office action, as best understood, “said communications” has been interpreted to read “said RF communications” to restore antecedent basis.

In line 6 of claim 3, “said AC audio subsystem” lacks antecedent basis. For the purposes of this office action, as best understood, “said AC audio subsystem” has been interpreted to read “said audio subsystem” to restore antecedent basis.

said STT functions” lacks antecedent basis. For the purposes of this office action, as best understood, “said STT functions” has been interpreted to read “said STT program” to restore antecedent basis.

In line 1 of claim 8, line 1 of claim 9, and lines 30 and 33 of claim 17, “said STT system” lacks antecedent basis. For the purposes of this office action, as best understood, “said STT system” has been interpreted to read “said STT avionics transcription system” to restore antecedent basis.

In line 3 of claim 9, “said inference-neural network ‘acoustic model’” lacks antecedent basis. For the purposes of this office action, as best understood, “said inference-neural network ‘acoustic model’” has been interpreted to read “an inference-neural network ‘acoustic model’” to restore antecedent basis.

In line 5 of claim 9, “said decoder “language model” lacks antecedent basis. For the purposes of this office action, as best understood, “language model” has been interpreted to read “a decoder language model” to restore antecedent basis.

In line 4 of claim 10 and line 38 of claim 17, “said GNSS-defined AC location” lacks antecedent basis. For the purposes of this office action, as best understood, “said GNSS-defined AC location” has been interpreted to read “a GNSS-defined AC location” to restore antecedent basis.

In line 4 of claim 11, “the cloud” lacks antecedent basis. For the purposes of this office action, as best understood, “the cloud” has been interpreted to read “a cloud” to restore antecedent basis.

In line 1-2 of claim 13, “said localization function” lacks antecedent basis. For the purposes of this office action, as best understood, “said localization function” has been interpreted to read “a localization function” to restore antecedent basis.

In lines 1-2 of claim 14, and 15, “said onboard radio” lacks antecedent basis. For the purposes of this office action, as best understood, “said onboard radio” has been interpreted to read “an onboard radio” to restore antecedent basis.

In line 3 of claim 15, “multiple said frequencies” lacks antecedent basis. For the purposes of this office action, as best understood, “multiple said frequencies” has been interpreted to read “said primary frequency said multiple secondary frequencies” to restore antecedent basis.

In line 2 of claim 18, “said communications” lacks antecedent basis. For the purposes of this office action, as best understood, “said communications” has been interpreted to read “communications” to restore antecedent basis.

the signal” lacks antecedent basis. For the purposes of this office action, as best understood, “the signal” has been interpreted to read “a signal” to restore antecedent basis.

In line 8 of claim 20, “the zeroed samples” lacks antecedent basis. For the purposes of this office action, as best understood, “the zeroed samples” has been interpreted to read “zeroed samples” to restore antecedent basis.

In line 11 of claim 20, “the sample queue step” lacks antecedent basis. For the purposes of this office action, as best understood, “the sample queue step” has been interpreted to read “a sample queue step” to restore antecedent basis.

In line 12 of claim 20, “the debounce” lacks antecedent basis. For the purposes of this office action, as best understood, “the debounce” has been interpreted to read “the debounce step” to restore antecedent basis.

In line 12 of claim 20, “the zero past samples step” lacks antecedent basis. For the purposes of this office action, as best understood, “the zero past samples step” has been interpreted to read “a zero past samples step” to restore antecedent basis.

Claim 20 is written in a flow chart format and consequently the metes and bounds of the claim are not clear. The limitations in question are recited here as:  if the signal being filtered is rolling off, proceeding to a zero past samples step, then proceeding to a zero current samples step, queuing the zeroed samples, looking ahead full and applying speech recognition; and if the signal being filtered is not rolling off, proceeding to a "Is Cabin" decision box: if no, proceeding to the sample queue step; if yes, proceeding to a debounce step, satisfying the debounce and proceeding to the zero past samples step. 
The limitation “if signal being filtered is rolling off…” it is unclear what the action is when “proceeding to a zero pass samples step”, “proceeding to a zero current samples step”. Furthermore, it is not clear what is meant by “looking full ahead”. Therefore, this claim could not be examined due to the metes and bounds of the claim being unclear to construct a proper search except for the first four limitation. Specifically the decision box like “is cabin” or “debounce” is not clear as to what it is referring to. 
	Note: “Claims not mentioned above but are dependent upon an indefinite base claim are further rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 3, 7, 10, 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prus, in further view of Barber et al. (US 10532823B1)(hereinafter “Barber”).

Regarding claim 1, Prus teaches a speech-to-text (STT) avionics transcription system for transcribing radio frequency (RF) communications transmitted from and received on board an aircraft (AC), which system includes: (Par. 0018:” ... shown system apparatus 10 for receiving verbal flight information from a remote Air Traffic Control source (ATC) (not shown) and for displaying the verbal flight information in textual format aboard an aircraft (not shown in its entirety). The system apparatus 10 ….may include a communications device disposed to receive audible communications from the ATC. The communications device may comprise a standard pilot headset 12 having a split jack 14 for connecting to radio equipment or other aircraft. Alternatively, the system apparatus 10 may include an independent or stand-alone radio receiver (not shown). As depicted, the split jack 14 is connected to a communications cable 16 which may transmit signals from a radio receiver (not shown) carried aboard the aircraft. The split jack 14 may also be connected to a communications cable 18 to enable simultaneous transmission of signals for generating audible messages to a data processor 20.”)
a smart device configured for receiving said communications; (Par. 0018:” The communications device may comprise a standard pilot headset 12 having a split jack 14 for connecting to radio equipment or other communications devices which may be standard conventional equipment of aircraft”, and Par. 0019:”…to display text corresponding to the audible communications received by the communications device.”).
and a STT program installed and running on said smart device, said program configured for converting said communications to digital text for display on said smart device. (Par. 0019:” The data processor 20 may include voice recognition software and all apparatus necessary to convert audible communications received by the communications device [e.g., the headset 12] into textual format. The data processor 20 is functionally coupled to a display screen 22, which display screen 22 is disposed to display text corresponding to the audible communications received by the communications device.”).

Prus does not teach said smart device including a display visible to aircrew.
Barber teaches said smart device including a display visible to aircrew. (Col. 8 lines 52-55:” The computing device 140 may be implemented as any suitable computing device, such as smart phone).”, and Col 17 lines 1-5:” configured to output the graphical user interface to the display 142 of the non-avionics computing device 140 for presentation to a user, such as a flight crew member [e.g., a pilot]”, and Col 17 lines 6-8:”an exemplary view of the display 142 of the non-avionics computing device 140 according to the inventive concepts disclosed herein is shown.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Barber to employ smart device including a display visible to aircrew in order for pilots maintaining a sufficient level of situation awareness, especially when it comes to aircraft systems and aircraft intent., as evidence by Barber (See Co1 1 lines 20-23).

Regarding claim 2, Prus teaches The avionics system according to claim 1, which includes: an radio communications device onboard said AC and configured for transmitting and receiving said RF communications; (Par. 0018:” The communications device may comprise a standard pilot headset 12 having a split jack 14 for connecting to radio equipment or other communications devices which may be standard conventional equipment of aircraft....may include a communications device disposed to receive audible communications from the ATC.”, and Par. 0019:” ...may be communicably linked to the pilot headset 12 such that audible inputs originating from the ATC system and which are transmitted to the pilot headset ...”)
said radio communications device configured for selective connection to said smart device; (Par. 0018, and Fig. 1:” As depicted, the split jack 14 is connected to a communications cable 16 which may transmit signals from a radio receiver (not shown) carried aboard the aircraft. The split jack 14 may also be connected to a communications cable 18 to enable simultaneous transmission of signals for generating audible messages to a data processor 20.”)
and an audio subsystem onboard said AC, connected to said radio communications device and configured for output of said communications to aircrew. (Par. 0019:” ...the data processor 20 may be communicably linked to the pilot headset 12 [audio system] such that audible inputs originating from the ATC system and which are transmitted to the pilot headset 12 provide the audible communications being displayed in textual format on the display screen 22.”)

Regarding claim 3, Prus teaches the avionics system according to claim 2, which includes: said radio communications device and said smart device being interconnected via one of a hardwired or wireless connection; (Par. 0018:”… the split jack 14 is connected to a communications cable 16 which may transmit signals from a radio receiver [not shown] carried aboard the aircraft. The split jack 14 may also be connected to a communications cable 18 to enable simultaneous transmission of signals for generating audible messages to a data processor 20.”)
and a Y-connector including a first connection to said radio communications device, a second connection to said AC audio subsystem and a third connection to said smart device. (Par. 0018:”… the split jack 14 is connected to a communications cable 16 which may transmit signals from a radio receiver (not shown) carried aboard the aircraft. The split jack 14 may also cable 18 to enable simultaneous transmission of signals for generating audible messages to a data processor 20.”, and Par. 0019:” ...the data processor 20 may be communicably linked to the pilot headset 12 [audio system] such that audible inputs originating from the ATC system and which are transmitted to the pilot headset 12 provide the audible communications being displayed in textual format on the display screen 22.”)

With regard to claim 7, Prus teaches the avionics system according to claim 3, wherein said aircrew can access said communications audibly and/or visually. (Par. 0018 and Fig. 1:” …according to at least one aspect of the invention, there is shown system apparatus 10 for receiving verbal flight information from a remote Air Traffic Control source [ATC] [not shown] and for displaying the verbal flight information in textual format aboard an aircraft”)

With regard to claim 10, Prus teaches the avionics system according to claim 3, which includes: a Global Navigation Satellite System (GNSS) onboard said AC and configured for locating said AC (Fig. 2, and Par. 0033:” Global Positioning System location data may be entered into the processor 20 and compared to existing flight plan data which may include current flight conditions such as existing or current altitude and heading.” 
and a database localization feature utilizing said GNSS-defined AC location. (Abstract, and Fig 2:” ...may utilize Global Positioning System (GPS) to obtain appropriate corrections”, and Par. 0031:” Data corresponding to the heading may be derived from an onboard instrument or aircraft computer in place of the Global Positioning System 36”, and Par. 0032:” The system 100 may comprise a Global Positioning System enabled data source 36. The Global Positioning System enabled data source 36 and may have programming which compares navigational characteristics of the current flight to those mentioned in ATC transmissions, and may suppress instructions which clearly do not correlate to navigational characteristics of the current flight.”).

With regard to claim 12, Prus teaches the speech-to-text avionics system according to claim 1, which includes a localization function configured for optimizing communications based on AC proximity to respective geographic locations along AC flight paths. (Par. 32:” The system 100 may have a functionality 138 of discriminating or identifying ATC instructions which are irrelevant to the aircraft using the system 100. It will be appreciated that ATC systems are intended to manage a plurality of aircraft arriving at or departing from an air facility, so that many transmitted ATC messages are intended for other aircraft.”, and Par. 0033:” Inputs from the Global Positioning System enabled data source 36 may also be utilized to present proposed corrections which are restricted to those which are geographically compatible with the current flight. Global Positioning System location data may be entered into the processor 20 and compared to existing flight plan data which may include current flight conditions such as existing or current altitude and heading. Discrepancies arising from this comparison may generate appropriate proposed corrections, represented in FIG. 2 as block 140.”).

With respect to claim 16, Prus teaches the speech-to-text avionics system according to claim 1, which includes: a global navigation satellite system (GNSS) subsystem configured for locating an aircraft with said avionics system on board; (Par. 0033, and Fig. 2:” Global Positioning System location data may be entered into the processor 20 and compared to existing flight plan data which may include current flight conditions such as existing or current altitude and heading.”).
and said avionics system configured for optimizing performance by localizing said aircraft with said GNSS-defined position data. (See  Fig. 2, and:” Abstract:” …and may utilize Global Positioning System (GPS) to obtain appropriate corrections [optimizing performance]”, and Par. 0033:” Inputs from the Global Positioning System enabled data source 36 may also be utilized to present proposed corrections which are restricted to those which are geographically compatible with the current flight”).

With respect to claim 18, Prus teaches a wireless communications method including the steps of: providing a smart device configured for receiving said communications; (Par. 0018:” The communications device may comprise a standard pilot headset 12 having a split jack 14 for connecting to radio equipment or other communications devices [not shown] which may be standard conventional equipment of aircraft. Alternatively, the system apparatus 10 may include an independent or stand-alone radio receiver [not shown]. As depicted, the split jack 14 is connected to a communications cable 16 which may transmit signals from a radio receiver [not shown] carried aboard the aircraft. The split jack 14 may also be connected to a communications cable 18 to enable simultaneous transmission of signals for generating audible messages to a data processor [smart] 20.”).
and installing on said smart device an STT program and running on said smart device (Par. 0019:” The data processor 20 may include voice recognition software and all apparatus 
said program configured for converting said communications to digital text for display on said smart device. (Par. 0019:” The data processor 20 is functionally coupled to a display screen 22, which display screen 22 is disposed to display text corresponding to the audible communications received by the communications device.”)
Prus does not teach said smart device including a display visible to aircrew.
Barber teaches said smart device including a display visible to aircrew. (Col. 8 lines 52-55:” The computing device 140 may be implemented as any suitable computing device, such as a wearable computing device and/or a mobile computing device (e.g., a laptop computing device, a tablet computing device, or a smart phone).”, and Col 17 lines 1-5:” configured to output the graphical user interface to the display 142 of the non-avionics computing device 140 for presentation to a user, such as a flight crew member [e.g., a pilot]”, and Col 17 lines 6-8:”an exemplary view of the display 142 of the non-avionics computing device 140 according to the inventive concepts disclosed herein is shown.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Barber to employ smart device including a display visible to aircrew in order for pilots maintaining a sufficient level of situation awareness, especially when it comes to aircraft systems and aircraft intent., as evidence by Barber (See Co1 1 lines 20-23).

communications device disposed to receive audible communications from the ATC. The communications device may comprise a standard pilot headset 12 having a split jack 14 for connecting to radio equipment or other communications devices [not shown] which may be standard conventional equipment of aircraft. Alternatively, the system apparatus 10 may include an independent or stand-alone radio receiver [not shown]. As depicted, the split jack 14 is connected to a communications cable 16 which may transmit signals from a radio receiver [not shown] carried aboard the aircraft. The split jack 14 may also be connected to a communications cable 18 to enable simultaneous transmission of signals for generating audible messages to a data processor 20.”)
and optimizing performance of said wireless communications method using one or more of: localization techniques, aircraft identification in an avionics application, global navigation satellite system (GNSS) positioning information. (Abstract, Fig. 2 and Par. 0033:” the processor includes a GPS configured to locating the aircraft with the processor 20 for determining appropriate corrections and identifying irrelevant communications”)


	Claim 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prus, and Barber as applied to claim 3, 2, and 1 respectively, in further view of Garrec et al. (US20110160941A1)(hereinafter “Garrec”).

With regard to claim 4, 5, 14, and 15 Prus teaches a STT avionics transcription system as established above.
	With respect to claim 4, Prus further teaches and said multiple-channel communications radio is configured for monitoring: a primary communications channel for communicating with air traffic control (ATC) and other AC; (Fig. 1 and Par. 0018:”… receiving verbal flight information from a remote Air Traffic Control source (ATC) [primary] and for displaying the verbal flight information in textual format aboard an aircraft [not shown in its entirety]. … may include a communications device disposed to receive audible communications from the ATC.“)

	However, Prus does not teach said radio communications device comprising a multiple-channel communications radio; and a secondary channel for weather and emergency communications.
	Garrec teaches said radio communications device comprising a multiple-channel communications radio; (Par, 0112:” An architecture of the radar device 50 according to one embodiment example of the invention may comprise a receive antenna 51, comprising a plurality of receive antenna modules 510. The architecture of the radar device 50 also comprises a transmit antenna 52, comprising a plurality of transmit antenna modules 520.”)
	and a secondary channel for weather and emergency communications. (Par. 0114:” …the corresponding points and angles of collision, clouds detected in front of the aircraft 1, the calculated altitude, the detection of birds close to the aircraft 1, etc.”, and Par. 0131:” … according to the present invention may use the information coming from airborne weather emergency, an on-board avoidance device in respect of the priority targets and for sending all data requiring no emergency reaction to T2CAS devices”)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Garrec to employ radio communications comprising multiple radio channels along with secondary channels for weather and emergency communications in order to meet stringent requirements with respect to the safety of personnel and in terms of reliability and effectiveness, as evidence by Garrec (See Par. 0004).

With respect to claim 5, Prus does not teach the avionics system according to claim 7, which includes an automatic dependent surveillance-broadcast (ADS-B) device onboard said AC and connected to said radio communications device. 
Garrec teaches an automatic dependent surveillance-broadcast (ADS-B) device onboard said AC and connected to said radio communications device. (Par. 0113:” The information useful for the sense-and-avoid function may for example be sent, via radio means, ADS-B devices or datalink means to air traffic control centers or ground stations. By publishing the data in the ADS-B format for example, it is possible to generalize the information using existing means. The information may be transmitted by the system datalink of the aircraft and then dispatched via the Internet or any other communication means to the control centers. Should there be a failure in the links or no return of the information transmitted in the published ADS-B messages, a synthetic voice telephone link over the lines usually assigned by air traffic TCAS or T2CAS devices”, and Par. 0145:” advantageously, the information delivered by an ADS-B transponder may be used to supplement the TACSIT. The tracks detected by the airborne radar device may be associated with the tracks published by the ADS-B system. Detected target ….according to the present invention may also be added to the database of the ADS-B system.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Garrec to employ ADS-B onboard and connect to radio communication in order to transmit information in case of failure in the links by the system datalink of the aircraft and then dispatch it via other communication means to the control centers, as evidence by Garrec (See Par. 0113).

With respect to claim 14, Prus does not teach said onboard radio is configured for multi-frequency transmitting and receiving.
Garrec teaches said onboard radio is configured for multi-frequency transmitting and receiving. (Par. 0112:” … invention may comprise a receive antenna 51, comprising a plurality of receive antenna modules 510. The architecture of the radar device 50 also comprises a transmit antenna 52, comprising a plurality of transmit antenna modules 520.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Garrec to employ multi frequency communication system in order to cope with risk with respect to the safety of 

With respect to claim 15, Prus does not teach said onboard radio includes a primary frequency and multiple secondary frequencies, said radio configured for receiving and transmitting on multiple said frequencies.
Garrec teaches said onboard radio includes a primary frequency and multiple secondary frequencies, said radio configured for receiving and transmitting on multiple said frequencies. (Par. 0086:” The principle of colored transmission is based on the transmission of a wave having a double waveform, a first transmission waveform being made up of at least two sinusoids of different frequency that are emitted simultaneously, and the second waveform being a pulsed wave.”, and Par. 0107:” it is possible to choose a first transmit frequency F1 in the first receive beam 210 and a frequency F2 in the second receive beam 211, again with reference …. transmissions at the frequencies F1 and F2 it is then possible....  the transmissions are carried out over two frequencies and over …, if required, to transmit over a plurality of frequencies and/or a plurality of beams in elevation.”, and Par. 0112:” ... comprising a plurality of receive antenna modules 510. The architecture of the radar device 50 also comprises a transmit antenna 52, comprising a plurality of transmit antenna modules 520.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Garrec to employ multi frequency communication (designate them as primary and secondary) system in order to cope .

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Prus, and Barber as applied to claim 3, in further view of Mutagi et al. (US10027662B1)(hereinafter “Mutagi”).

	With regard to claim 6, Prus teaches a STT avionics transcription system as established above.
Prus does not teach a machine learning cluster configured for training said STT functions, said machine learning cluster configured for receiving untrained model and training data input and providing trained model output.
Mutagi teaches a machine learning cluster configured for training said STT functions, said machine learning cluster configured for receiving untrained model and training data input and providing trained model output; (Col 19, lines 50 – 62:”Various machine learning techniques may be used to perform the training of components that determine a user authentication confidence or otherwise process user authentication data, such as the user authentication engine 210, or other components. Models may be trained and operated according to various machine learning techniques. Such techniques may include, for example, inference engines, trained classifiers, etc. Examples of trained classifiers include conditional random fields (CRF) classifiers, Support Vector Machines (SVMs), neural networks (such as deep 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Mutagi to include voice activity detection (VAD), feature extraction, natural language processing, and machine learning in order to perform ASR on the spoken command audio data to create spoken command text data, as evidence by Mutagi (See Col 18 lines 20-21).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prus, and Barber as applied to claim 3, and in further view of  Mutagi, and Sundararajan et al. (US20170069312A1)(hereinafter “Sundararajan”).

	With regard to claim 8, Prus teaches a STT avionics transcription system as established above. 
Prus does not teach cabin filtering, voice activity detection (VAD), feature extraction, inference-neural network (acoustic model), decoder language model, and natural language processing. 

Mutagi teaches voice activity detection (VAD) (Col, 7 lines 58-64:” Some embodiments may apply voice activity detection (VAD) techniques. Such techniques may determine whether speech is present in input audio based on various quantitative aspects of the input audio, such as a spectral slope between one or more frames of the input audio; energy levels of the input 
Feature extraction (Col, 9 lines 38-41: “a number of values [i.e., features] representing qualities of the audio data 111, along with a set of those values [i.e., a feature vector or audio feature vector] representing features/qualities of the audio data 111 within each frame. Many different features may be determined, as known in the art, and each feature represents some quality of the audio data 111 that may be useful for ASR processing.”)
decoder language model (Col 9 Lines 18-21:” using a language model 254 stored in the ASR model storage 252. Thus, each potential textual interpretation of the spoken utterance [i.e., hypothesis] is associated with a confidence score. Based on the considered factors and the assigned confidence score, the ASR module 250 outputs the most likely text recognized in the audio data 111.”)
natural language processing (Col 1 Lines 12-17 :” The combination of speech recognition and natural language understanding processing techniques is referred to herein as speech processing. Speech processing may also involve converting a user's speech into text data which may then be provided to various text-based software applications.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Mutagi to include voice activity detection (VAD), feature extraction, decoder language model, and natural language processing in order to perform ASR on the spoken command audio data to create spoken command text data, as evidence by Mutagi (See Col 18 lines 20-21).



Sundararajan teaches cabin filtering (Par. 0027:” a speech recognition system 220 for a pilot is configured to recognize a specific user voice, the speech recognition system 220 includes cabin filtering”)
inference-neural network “acoustic model” (Fig. 2A and Par. 0027:” an acoustic feature model 226 receives extracted feature 126 for processing”, and Par. 0026:” were used in training and were sent to the speech-enabled-cockpit system/device 250 either when the pilot entered the cockpit 200 [FIG. 2A] or before the pilot entered the cockpit 200”). Note: inference neural network is referring to a trained model and the acoustic model refers to trained acoustic model. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Sundararajan to include cabin filtering, inference-neural network (acoustic model) in order to provide the advantages of increasing accuracy (Par. 0032) and reducing latency (Par. 0034) in speech recognition using a machine learning model that requires minimal training (Par. 0034) and increasing security (Par. 0032)  by identifying only trained voices, as evidence by Sundararajan (See Par. 0032, and Par. 0034).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prus, and Barber as applied to claim 3, and in further view of Sundararajan, and  Mutagi.

With regard to claim 9, Prus teaches a STT avionics transcription system as established above. 
Prus does not teach the avionics system according to claim 3 wherein said STT system includes:  said inference-neural network (acoustic model) receives acoustic model inference processing input; and said decoder (language model) receives language model decoding input.

Sundararajan teaches inference-neural network [acoustic model] receives acoustic model inference processing input (Fig. 2A and Par. 0027:”an acoustic feature model 226 receives extracted feature 126 for processing”, and Par. 0026:” were used in training and were sent to the speech-enabled-cockpit system/device 250 either when the pilot entered the cockpit 200 [FIG. 2A] or before the pilot entered the cockpit 200”). Note: inference neural network is referring to a trained model and the acoustic model refers to trained acoustic model. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Sundararajan to include cabin filtering, inference-neural network (acoustic model) in order to provide the advantages of increasing accuracy (Par. 0032) and reducing latency (Par. 0034) in speech recognition using a machine learning model that requires minimal training (Par. 0034) and increasing security (Par. 0032)  by identifying only trained voices, as evidence by Sundararajan (See Par. 0032, and Par. 0034).



Mutagi teaches and said decoder (language model) receives language model decoding input (Col 9 Lines 18-21:” using a language model 254 stored in the ASR model storage 252. Thus, each potential textual interpretation of the spoken utterance [i.e., hypothesis] is associated with a confidence score. Based on the considered factors and the assigned confidence score, the ASR module 250 outputs the most likely text recognized in the audio data 111.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Mutagi to include decoder language model in order to perform ASR on the spoken command audio data to create spoken command text data, as evidence by Mutagi (See Col 18 lines 20-21).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prus, and Barber as applied to claim 1, and in further view of Sundararajan.

With regard to claim 11, Prus teaches a STT avionics transcription system as established above. 
Prus does not teach the speech-to-text avionics system according to claim 1, which includes: which includes: a database server located remotely from said aircraft and configured for interfacing via the cloud said smart device.

Sundararajan teaches which includes: a database server located remotely from said aircraft and configured for interfacing via the cloud said smart device. (Fig. 2A:” an external storage device 180 that is remote from an aircraft and configured to interface with a carry-on-device 105 via an interface 106 through a wireless communication link”, and Par. 0017:” ....the speech-enabled-cockpit system/device 250 and there is no external storage device 180.", and Par. 0024:” ...at least one external storage device 180 external to the aircraft 175. The extracted features 126 are transmitted from the processor 120 to the transmitter 130. The transmitter 130 is communicatively coupled to the external storage device 180 via the interface 106 on the carry-on-device 105 and the wireless communication link 33")
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Sundararajan to include a database server located remotely from said aircraft and configured for interfacing via a cloud with said smart device in order to provide the advantages of recognizing speech with reduced latency and training by using an external storage unit, as evidence by Sundararajan (See Par. 0034).

Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Prus, and Barber as applied to claim 12, in further view of Daniel Ferro (US20110298648A1)(hereinafter “Ferro”).

With regard to claim 13, Prus teaches a STT avionics transcription system as established above. 
	Prus does not teach said localization function includes a call sign hierarchy function assigning probability percentages among all call signs, localized call signs, air traffic ADS-B traffic  
Ferro teaches said localization function includes a call sign hierarchy function assigning probability percentages among all call signs, localized call signs, air traffic ADS-B traffic (Par. 0090:”…the display on the said screen is controlled so as to also take account of information supplied by this ADS-B equipment and the said information input by the pilot, and in this case the pilot's information is less voluminous which saves time., and Par. 0092:” A margin of uncertainty of the traffic position and path is necessary, depending on the source of the information. Thus, these aircraft are symbolized by a probability of presence area. This circular area has an initial diameter of 20 NM [nautical miles]. The area becomes larger in time as defined by concentric circles, to take account of the age of the information (increasing age implies increasing uncertainty about the position…. The information displayed is the traffic call sign, the vertical information about its path (level alone or departure and target levels) and the current ATC route.) 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Ferro to include assigning probability percentages among all call signs, and air traffic ADS-B traffic in order to provide pilot assistance in simplifying interpretation of blind broadcast data to predict a risk of conflict between two aircraft with better precision and more reliably, as evidence by Ferro (See Par. 0026).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prus, Barber, Mutagi, Garrec, and Sundararajan.

	With regard to claim 17, Prus teaches a STT avionics transcription system as established above. 
Prus further teaches, a speech-to-text (STT) avionics transcription system for transcribing radio frequency (RF) communications transmitted from and received on board an aircraft (AC), which system includes: (Par. 0018:” a system for receiving and transmitting verbal flight information on an aircraft from a remote air traffic control source”)
said smart device including a display visible to aircrew (Par. 0004:”… which is then displayed on a small portable screen located near the pilot”, and Par. 0019:” audible inputs originating from the ATC system and which are transmitted to the pilot headset 12 provide the audible communications being displayed in textual format on the display screen 22.”)
 a STT program installed and running on said smart device, said program configured for converting said communications to digital text for display on said smart device; (Par. 0019:”…. the data processor 20 (smart device) may be communicably linked to the pilot headset 12 such that audible inputs originating from the ATC system and which are transmitted to the pilot headset 12 provide the audible communications being displayed in textual format on the display screen 22”).
an radio communications device onboard said AC and configured for transmitting and receiving said RF communications; (Par. 0018:”...connecting to radio equipment or other communications devices (not shown) which may be standard conventional equipment of aircraft… the system apparatus 10 may include an independent or stand-alone radio receiver… may transmit signals from a radio receiver”).
said radio communications device configured for selective connection to said smart device; (Fig. 1, and Par. 0018:” As depicted, the split jack 14 is connected to a communications cable 16 which may transmit signals from a radio receiver … connected to a communications cable 18 to enable simultaneous transmission of signals for generating audible messages to a data processor 20 [smart device].”).
an audio subsystem onboard said AC, connected to said radio communications device and configured for output of said communications to aircrew; (Par. 0018:”…a standard pilot headset 12 [audio subsystem]  having a split jack 14 for connecting to radio equipment or other communications devices… for receiving verbal flight information from a remote Air Traffic Control source [ATC]”).
said radio communications device and said smart device being interconnected via one of a hardwired or wireless connection; (Par. 0018:” …the split jack 14 is connected to a communications cable 16 which may transmit signals from a radio receiver carried aboard the aircraft. The split jack 14 may also be connected to a communications cable 18 to enable simultaneous transmission of signals…”)
a Y-connector including a first connection to said radio communications device, a second connection to said AC audio subsystem and a third connection to said smart device (Fig. 1:” the split jack 14 [Y-connector] has a first connection with the communications device, a second connection with the standard pilot headset, and a third connection with the data pilot headset 12 [audio subsystem]  having a split jack 14 for connecting to radio equipment or other communications devices… for receiving verbal flight information from a remote Air Traffic Control source (ATC)...”).
a primary communications channel for communicating with air traffic control “ATC” (Par. 0018:”…for receiving [monitoring] verbal flight information from a remote Air Traffic Control source [ATC]”
said system configured for aircrew accessing communications audibly and/or visually; (Par. 0018:” a standard pilot headset 12 [audio subsystem] onboard the aircraft connected to the communications device and configured to output the verbal flight information to the pilot”)
a Global Navigation Satellite System (GNSS) onboard said AC and configured for locating said AC; (Fig. 2:” depicting a GPS 36 configured for identifying a location of the aircraft”, and Par. 0033:” Global Positioning System location data may be entered into the processor 20 and compared to existing flight plan data which may include current flight conditions such as existing or current altitude and heading…”).
and a database localization feature utilizing said GNSS-defined AC location. (Abstract: The display may be capable of correction by the user, and may utilize Global Positioning System (GPS) to obtain appropriate corrections. The system may date and time stamp communications and hold the same in memory”, and Par. 0031:” The system 100 may comprise a feature or functionality 136 operable to visually indicate on the display screen a discrepancy between a heading assigned by the ATC system and the heading sensed by Global Positioning System 36. Data corresponding to the heading may be derived from an onboard instrument or aircraft computer in place of the Global Positioning System 36”).

Prus does not teach a smart device  configured for receiving said communications, voice activity detection “VAD”, feature extraction, natural language processing, said radio communications device comprising a multiple-channel communications radio; and said multiple-channel communications radio is configured for monitoring: and a secondary channel for weather and emergency communications; an automatic dependent surveillance-broadcast (ADS-B) device onboard said AC and connected to said radio communications device;  a machine learning cluster configured for training said STT functions, said machine learning cluster configured for receiving untrained model and training data input and providing trained model output; cabin filtering, inference-neural network “acoustic model”, decoder language model, said STT system including: inference-neural network (acoustic model) receiving acoustic model inference processing input; and a decoder (language model) receiving language model decoding input.
Barber teaches a smart device configured for receiving said communications (Col. 8 lines 52-55:” The computing device 140 may be implemented as any suitable computing device, such as a wearable computing device and/or a mobile computing device (e.g., a laptop computing device, a tablet computing device, or a smart phone).”, and Col 17 lines 1-5:” configured to output the graphical user interface to the display 142 of the non-avionics computing device 140 for presentation to a user, such as a flight crew member [e.g., a pilot]”, and Col 17 lines 6-display 142 of the non-avionics computing device 140 according to the inventive concepts disclosed herein is shown.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Barber to employ smart device including a display visible to aircrew in order for pilots maintaining a sufficient level of situation awareness, especially when it comes to aircraft systems and aircraft intent., as evidence by Barber (See Co1 1 lines 20-23).

Neither Prus nor Barber teach voice activity detection “VAD”, feature extraction, natural language processing, said radio communications device comprising a multiple-channel communications radio; and said multiple-channel communications radio is configured for monitoring: and a secondary channel for weather and emergency communications; an automatic dependent surveillance-broadcast (ADS-B) device onboard said AC and connected to said radio communications device;  a machine learning cluster configured for training said STT functions, said machine learning cluster configured for receiving untrained model and training data input and providing trained model output; cabin filtering, inference-neural network “acoustic model”, decoder language model, said STT system including: inference-neural network (acoustic model) receiving acoustic model inference processing input; and a decoder (language model) receiving language model decoding input.
Mutagi teaches voice activity detection (VAD) (Col, 7 lines 58-64:” Some embodiments may apply voice activity detection (VAD) techniques. Such techniques may determine whether speech is present in input audio based on various quantitative aspects of the input audio, such 
Feature extraction (Col, 9 lines 38-41: “a number of values [i.e., features] representing qualities of the audio data 111, along with a set of those values [i.e., a feature vector or audio feature vector] representing features/qualities of the audio data 111 within each frame. Many different features may be determined, as known in the art, and each feature represents some quality of the audio data 111 that may be useful for ASR processing.”)
natural language processing (Col 1 Lines 12-17 :” The combination of speech recognition and natural language understanding processing techniques is referred to herein as speech processing. Speech processing may also involve converting a user's speech into text data which may then be provided to various text-based software applications.”)
decoder language model and a decoder (language model) receiving language model decoding input (Col 9 Lines 18-21:” using a language model 254 stored in the ASR model storage 252. Thus, each potential textual interpretation of the spoken utterance [i.e., hypothesis] is associated with a confidence score. Based on the considered factors and the assigned confidence score, the ASR module 250 outputs the most likely text recognized in the audio data 111.”)
a machine learning cluster configured for training said STT functions, said machine learning cluster configured for receiving untrained model and training data input and providing trained model output; (Col 19, lines 50 – 62:”Various machine learning techniques may be used to perform the training of components that determine a user authentication confidence or Models may be trained and operated according to various machine learning techniques. Such techniques may include, for example, inference engines, trained classifiers, etc. Examples of trained classifiers include conditional random fields (CRF) classifiers, Support Vector Machines (SVMs), neural networks (such as deep neural networks and/or recurrent neural networks), decision trees, AdaBoost (short for “Adaptive Boosting”) combined with decision trees, and random forests.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Mutagi to include voice activity detection (VAD), feature extraction, natural language processing, and machine learning in order to perform ASR on the spoken command audio data to create spoken command text data, as evidence by Mutagi (See Col 18 lines 20-21). Prus, Barber, and Mutagi do not teach said radio communications device comprising a multiple-channel communications radio; and said multiple-channel communications radio is configured for monitoring: and a secondary channel for weather and emergency communications; an automatic dependent surveillance-broadcast (ADS-B) device onboard said AC and connected to said radio communications device;  cabin filtering, inference-neural network “acoustic model”, said STT system including: inference-neural network (acoustic model) receiving acoustic model inference processing input.

Garrec teaches said radio communications device comprising a multiple-channel communications radio; (“Par. 0086:” The principle of colored transmission is based on the transmission of a wave having a double waveform, a first transmission waveform being made two sinusoids of different frequency that are emitted simultaneously, and the second waveform being a pulsed wave.”, and Par. 0107:” it is possible to choose a first transmit frequency F1 in the first receive beam 210 and a frequency F2 in the second receive beam 211, again with reference to FIG. 2B. Thus, a target may be detected in several receive beams. By temporally interlacing the transmissions at the frequencies F1 and F2 it is then possible....  the transmissions are carried out over two frequencies and over two beams in elevation, but it is also possible, if required, to transmit over a plurality of frequencies and/or a plurality of beams in elevation.”, and Par. 0112:” ... comprising a plurality of receive antenna modules 510. The architecture of the radar device 50 also comprises a transmit antenna 52, comprising a plurality of transmit antenna modules 520”).
and said multiple-channel communications radio is configured for monitoring: (Par. 0112:” … comprising a plurality of receive antenna modules 510. … comprises a transmit antenna 52, comprising a plurality of transmit antenna modules 520”, and Par. 0113:” The information may be transmitted by the system … or any other communication means to the control centers. … the lines usually assigned by air traffic controllers may be used. These ATC (Air Traffic Control) centers may employ avoidance procedures using devices known per se, such as TCAS or T2CAS devices.”)
and a secondary channel for weather and emergency communications; (Par. 0114:” … the collision predictions and the corresponding points and angles of collision, clouds detected in front of the aircraft 1, the calculated altitude, the detection of birds close to the aircraft 1”, and Par. 0131:” … may use the information coming from airborne weather radars with which airliners are…”, and Par. 0140:”…. in the event of an emergency, an on-board avoidance device emergency reaction to T2CAS devices”)
an automatic dependent surveillance-broadcast (ADS-B) device onboard said AC and connected to said radio communications device; (Par. 0113:” The information useful for the sense-and-avoid function may for example be sent, via radio means, ADS-B devices or datalink means to air traffic control centers or ground stations. By publishing the data in the ADS-B format for example, it is possible to generalize the information using existing means. …Should there be a failure in the links or no return of the information transmitted in the published ADS-B messages, a synthetic voice ….”, and Par. 0145:” advantageously, the information delivered by an ADS-B transponder may be used to supplement the TACSIT. The tracks detected ….the tracks published by the ADS-B system…..according to the present invention may also be added to the database of the ADS-B system.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Garrac to include a multiple-channel communications radio, and said multiple channel communication radio is configured for monitoring; a primary communications channel for communicating with air traffic control “ATC” and other AC; and a secondary channel for weather and emergency communications device in order to provide various techniques such as using an airborne radar device for implementing an aircraft assisted landing or automatic landing function, as evidence by Garrac (See Par. 0146).



Sundararajan teaches cabin filtering, (Par. 0027:” since a speech recognition system 220 for a pilot is configured to recognize a specific user voice, the speech recognition system 220 includes cabin filtering”)
inference-neural network “acoustic model” (Fig. 2A and Par. 0027:” an acoustic feature model 226 receives extracted feature 126 for processing”, and Par. 0026:” were used in training and were sent to the speech-enabled-cockpit system/device 250 either when the pilot entered the cockpit 200 [FIG. 2A] or before the pilot entered the cockpit 200”). Note: inference neural network is referring to a trained model and the acoustic model refers to trained acoustic model. 
said STT system including: inference-neural network (acoustic model) receiving acoustic model inference processing input; (Fig. 2A and Par. 0027:” an acoustic feature model 226 receives extracted feature 126 for processing”, and Par. 0026:” were used in training and were sent to the speech-enabled-cockpit system/device 250 either when the pilot entered the cockpit 200 [FIG. 2A] or before the pilot entered the cockpit 200”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Prus in view of Sundararajan to include cabin filtering, and inference-neural network (acoustic model) in order to provide the advantages of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/D.A./Examiner, Art Unit 2656                                                                                                                                                                                                        

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/16/2021